Exhibit 10.2

NINTH AMENDMENT TO AND CONTINUATION OF LEASE AGREEMENT

This NINTH AMENDMENT TO AND CONTINUATION OF LEASE AGREEMENT (this “Amendment”)
is entered into as of September 25, 2009 and is effective September 1, 2009
(“Effective Date”) by and between Ironwood Apartments, Inc., as successor to
Metropolitan Federal Savings and Loan Association (“Landlord”), and Targeted
Genetics Corporation (“Tenant”).

Landlord and Tenant are parties to that certain Olive Way Building Lease dated
November 20, 1992, as amended by that certain First Amendment to Olive Way
Building Lease dated December 10, 1994, that certain Second Amendment to Lease
Agreement executed on June 12, 1996 and May 22, 1996, that certain Third
Amendment to Lease Agreement dated October 30, 1998, Fourth Amendment dated
August 31, 2000, that certain Fifth Amendment to Lease Agreement dated June 20,
2003, that certain Sixth Amendment to Lease Agreement dated November 7, 2003,
that certain Seventh Amendment to Lease Agreement dated December 30, 2008 and
that certain Eighth Amendment and Conditional Termination of Lease dated
July 20, 2009 (as amended, the “Lease”). Capitalized terms used but not defined
in this Amendment shall have the meanings given those terms in the Lease.

WHEREAS, pursuant to Section 2(a) of the Eighth Amendment and Conditional
Termination of Lease dated July 20, 2009 (the “Eighth Amendment”), the Lease was
scheduled to terminate and be of no further force or effect as of August 31,
2009, conditioned on the satisfaction of the conditions set forth in
Section 2(b) of the Eighth Amendment; and

WHEREAS, the conditions set forth in Section 2(b) of the Eighth Amendment have
been satisfied; and

WHEREAS, to date, Landlord has not leased the Premises to a new tenant; and

WHEREAS, Landlord and Tenant have agreed to continue the Lease on a
month-to-month basis, subject to certain changes in the terms of the Lease,
until the Landlord leases the Premises to a new tenant or Tenant elects to
terminate the Lease.

AGREEMENTS

Landlord and Tenant do hereby agree to amend the Lease as follows:

1. TERM. The Lease shall not terminate on August 31, 2009, but shall continue on
a month-to-month basis beginning on September 1, 2009, but subject to the
termination right below. Either party shall have the right to terminate the
Lease by delivery of written notice (“Termination Notice”) to the other not less
than thirty (30) days prior to the proposed termination date (“Termination
Date”), provided that if Landlord is terminating the Lease in order to lease the
Premises to Seattle Children’s Research Institute or an affiliate thereof

 

1



--------------------------------------------------------------------------------

(“Children’s”), Landlord may terminate the Lease by delivery of written notice
to Tenant not less than ten (10) days prior to the proposed Termination Date.
Provided that the Termination Notice is timely delivered, Tenant shall vacate
the Premises and deliver possession of the same to Landlord on or before the
Termination Date. Tenant acknowledges that Landlord may have an obligation to
deliver the Premises to a new tenant and Tenant shall therefore be prepared to
completely vacate the Premises in accordance with the terms of the Lease within
such thirty (30)-day period (or, in the case of a lease to Children’s, ten
(10)-day period).

2. PAYMENTS. For the month of September 2009, Tenant shall pay the full amount
of Tenant’s Proportionate Share of Operating Expenses (commonly referred to as
“common area maintenance”) and utility payments for which Tenant is responsible
under the Lease. For October 2009 and any subsequent months before the
Termination Date (if any), Tenant shall pay only the utility payments for which
Tenant is responsible under the Lease. Any payments for partial months shall be
prorated. Tenant shall not be required to pay Base Rent for the remainder of the
term of the Lease.

3. MUTUAL RELEASE. The parties agree that the mutual release set forth in
Section 2(d) of the Eighth Amendment shall apply and be effective as of the
Termination Date, notwithstanding that the Lease was terminated pursuant to this
Amendment rather than pursuant to Section 2 of the Eighth Amendment.

4. CONFIRMATION OF LEASE. Except as modified by this Amendment and by the
amendments referenced above, the Lease remains in full force and effect and has
not been modified or amended. To the extent the terms of this Amendment are
inconsistent with other terms of the Lease, the terms of this Amendment shall
control.

5. GOVERNING LAW. This Amendment shall be governed and construed under the laws
of the State of Washington, without respect to its conflict of law principles.

6. BINDING EFFECT. This Amendment shall inure to the benefit of, and shall be
binding upon, the parties and their respective legal representatives, successors
and assigns.

7. ENTIRE AGREEMENT; AMENDMENT; WAIVER. This Amendment constitutes the entire
agreement between the parties with respect to the subject matter hereof and may
not be amended or modified except by a writing executed by the parties. Any
modification or waiver of any one provision shall not constitute a waiver or
modification of any other provision.

8. ATTORNEYS’ FEES. Should any dispute arise between the parties or their legal
representatives, successors or assigns concerning any provision of this
Amendment, the party prevailing in such dispute shall be entitled to recover
reasonable attorneys’ fees and legal costs, in addition to such other relief as
may be granted.

 

2



--------------------------------------------------------------------------------

9. SEVERABILITY. In the event that any provision of this Amendment is held to be
invalid by a court with jurisdiction over the parties, such provision will be
deemed to be restated to reflect as nearly as possible the original intentions
of the parties in accordance with applicable law and the remaining provisions of
this Amendment will remain in full force and effect.

10. COUNTERPARTS. This Amendment may be executed in counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute a single, fully executed Amendment.

Executed as of the date first set forth above.

 

LANDLORD:

IRONWOOD APARTMENTS, INC.,

a Washington corporation

By:  

 

  John Stone, President TENANT:

TARGETED GENETICS CORPORATION,

a Washington corporation

By:  

 

  B.G. Susan Robinson, President and CEO

[Acknowledgements Attached]

 

3